Citation Nr: 0831653	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to April 
1954.

This appeal to the Board of Veterans Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska - 
which confirmed a prior, August 2006, decision denying 
service connection for a respiratory disorder ("breathing 
problems") alleged to be a residual of exposure to asbestos.  

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran alleges that he was exposed to asbestos on the 
USS Princeton (CV-37) and that, as a consequence, he has 
since developed a chronic respiratory condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether:  (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether the veteran was exposed to 
asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and 
the claimed disease in light of the latency and exposure 
factors.  Id. at Subsection (h).  

The RO obtained VA treatment records that show complaints of 
shortness of breath, dyspnea, and chest pain, as well as 
diagnoses of chronic obstructive pulmonary disease (COPD) and 
mild emphysema.  When seen in April 2007 following a chest X-
ray (CXR), the veteran indicated he had a history of exposure 
to grain dust, etc., as a farmer and that, according to him, 
he had quit smoking more than 30 years earlier.  His X-rays 
in April 2007 documented mild chronic interstitial changes, 
ill-defined opacity in the left upper lung and indications of 
prior granulomatous disease.  However, none of these records 
provide any statements or opinions as to the etiology of his 
COPD or any other respiratory disorder, nor do they mention 
any evidence of asbestosis or other asbestos-exposure-related 
disease.

The veteran also submitted private medical records that 
include repeated complaints of shortness of breath and a 
finding of some airway obstruction.  These records also 
include a history of exposure to grain dust and "all sorts 
of toxic stuff."  Once again, though, there is no mention of 
asbestosis or other asbestos-exposure-related disease and no 
formal conclusion as to the etiology of the veteran's 
respiratory complaints.

As mentioned, the veteran contends he was exposed to asbestos 
during his military service while stationed aboard the USS 
Princeton (CV-37).  His service personnel records confirm he 
served on this ship from June to November 1952 and from 
December 1952 to October 1953.

In light of the fact that the veteran has been diagnosed with 
a respiratory disorder, that he has reported being exposed to 
asbestos aboard the USS Princeton, and since there is 
insufficient competent medical evidence on file for the Board 
to make a decision concerning his claim - insofar as whether 
his current respiratory disorder is traceable to his military 
service (and, in particular, to exposure to asbestos), 
the Board finds that he should be provided a VA compensation 
examination for a medical nexus opinion concerning this 
determinative issue.  See, e.g., McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).


Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA compensation 
examination to determine the etiology of his 
current COPD and any other respiratory disorder.  
Based on a comprehensive review of the claims file 
and examination, the examiner must provide an 
opinion indicating whether it is at least as likely 
as not (50 percent or greater probability) the 
veteran's COPD or any other respiratory disorder 
diagnosed is attributable to his exposure to 
asbestos during his military service aboard a ship 
(the USS Princeton (CV-37)) or, instead, more 
likely the result of exposure to grain dust, etc., 
as a civilian farmer after service or as a 
consequence of his cigarette smoking.  The term 
"at least as likely as not" does not mean merely 
within the realm of medical possibility, but rather 
that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The 
designated VA physician should discuss the medical 
rationale of the opinion, whether favorable or 
unfavorable, based on the findings and information 
obtained from review of the record.

The claims file, including a complete copy of this 
remand, must be made available to the examiner for 
review of the veteran's pertinent medical and other 
history.

2.  Then readjudicate the claim for service 
connection for a respiratory disorder as a residual 
of asbestos exposure in light of the additional 
evidence obtained.  If this claim is not granted to 
the veteran's satisfaction, send him and his 
attorney a supplemental statement of the case 
(SSOC) and give them an opportunity to respond to 
it before returning the file to the Board for 
further appellate consideration of the claim.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




